DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 5, 8, 19-21, 26, 30-36, 39, and 42, drawn to an antibody-polymer-drug conjugate comprising: a targeting antibody; a semitelechelic polymer bonded to the targeting antibody; and a therapeutic agent bonded to the semitelechelic polymer, and a pharmaceutical composition comprising thereof.
Group II, claim(s) 45, 47, and 52, drawn to A method of treating cancer in a subject, the method comprising:(a) identifying a patient in need of treatment; and (b) administering to the subject a therapeutically effective amount of the pharmaceutical composition comprising an antibody-polymer-drug conjugate comprising: a targeting antibody; a semitelechelic polymer bonded to the targeting antibody; and a therapeutic agent bonded to the semitelechelic polymer.
Group III, claim(s) 59, drawn to a method of making an antibody-polymer-drug conjugate comprising the step of reacting a free thiol of the antibody with an electrophilic group on a polymer-drug conjugate, thereby forming the antibody-polymer-drug conjugate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an antibody-polymer-drug conjugate comprising: a targeting antibody; a semitelechelic polymer bonded to the targeting antibody; and a therapeutic agent bonded to the semitelechelic polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chytil (Eur J Pharm Sci. 2010 Nov 20;41(3-4):473-82., published 11/20/2010). 
Chytil discloses an antibody-polymer-drug conjugate (monoclonal anti-CD20 antibody-polymer-drug conjugate, Abstract; an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph) comprising: a targeting antibody (an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph); a semitelechelic polymer bonded to the targeting antibody (Synthesis of polymer-antibody conjugate ... The monoclonal antibody-containing polymer conjugate ... was prepared by reaction of the end-chain Ml group of conjugate ... with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph; The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph); and a therapeutic agent bonded to the semitelechelic polymer (Synthesis of polymer-drug conjugates ... Polymer-Dox conjugates ... were prepared by reaction of their respective polymer precursors, Pg. 475, right column, fourth paragraph; The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph; an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a single targeting antibody (e.g. Claims 5, 8).
Applicant is required to elect a single therapeutic agent linking group. (e.g. Claim 20).

Applicant is required to elect a single species of a semitelechelic polymer (e.g. claims 26 and 30).
Applicant is further required to identify the R1, X, L, and Y groups that correspond to the elected species of the semitelechelic polyer.

Applicant is required to elect an antibody-linking end group wherein R2-R3, X, Y, and Z are defined (e.g. Claim 34).
Applicant is required to elect a single type of cancer (e.g. Claim 52).
The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species in group i do not all share a common structure as they are distinct antibodies with different sequences, and are structurally distinct. 
The compounds of species in groups ii-iv do not all share a common structure due to distinct chemical compounds with different chemical structures.
The species of diseases in group v are unrelated to each other in etiology, afflicted organ system, pathophysiological manifestations, treatment protocol, response to therapy, and patient population.
Applicant is required, in reply to this action, to elect a single species from groups i-v (e.g. from group i, elect rituximab; from group ii, elect Gly-Gly; from group iii, elect N-2(2-hydroxypropyl) methacrylamide; from group iv, elect 
    PNG
    media_image1.png
    77
    92
    media_image1.png
    Greyscale
, wherein R2 is H, R3 is H, X is NH, Y is O, and Z is C; from group v, elect breast cancer) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SUNG MIN YOON/Examiner, Art Unit 1643     

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643